      Case 2:18-cr-00422-SMB Document 669 Filed 07/03/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 7   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 8
     BRIAN BENCZKOWSKI
 9   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
10
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
11   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
12   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
13   Telephone (202) 616-2807
14   Attorneys for Plaintiff

15                        IN THE UNITED STATES DISTRICT COURT
16                              FOR THE DISTRICT OF ARIZONA
17
18   United States of America,
                                                               CR-18-00422-5-PHX-SMB
19                         Plaintiff,
             vs.
20                                                            MOTION TO CONTINUE
                                                                 SENTENCING
21   5. Dan Hyer,
                                                                     (Third Request)
22                         Defendant.

23
24
25          The United States of America hereby requests this Court to continue the sentencing
26   currently set for July 29, 2019, at 4:00 p.m. for Defendant Dan Hyer to a day after the trial
27   currently set for May 5, 2020 because it is in the interest of justice.
28
      Case 2:18-cr-00422-SMB Document 669 Filed 07/03/19 Page 2 of 2



 1   Counsel for the Defendant has no objection to this motion.
 2         Respectfully submitted this 3rd day of July, 2019.
 3                                            MICHAEL BAILEY
                                              United States Attorney
 4                                            District of Arizona
 5                                            /s Kevin Rapp
                                              KEVIN M. RAPP
 6                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
 7                                            ANDREW C. STONE
                                              JOHN J. KUCERA
 8                                            Assistant U.S. Attorneys
 9                                            BRIAN BENCZKOWSKI
                                              Assistant Attorney General
10                                            Criminal Division, U.S. Department of Justice
11                                            REGINALD E. JONES
                                              Senior Trial Attorney
12                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
13
14
15                               CERTIFICATE OF SERVICE

16         I hereby certify that on this same date, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
17   Notice of Electronic Filing to the following CM/ECF registrants:

18   K C Maxwell
     Maxwell Law PC
19   899 Ellis St.
     San Francisco, CA 94109
20   415-494-8887
     Email: kcm@kcmaxlaw.com
21
     Attorneys for defendant Dan Hyer
22
23   s/Angela Schuetta
     US Attorney’s Office
24
25
26
27
28


                                               -2–
